UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15 ( d ) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2013 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15 ( d ) OF THE EXCHANGE ACT For the transition period from to Commission File No. 333-186460 GLOBAL TECH SOLUTIONS, INC. (Exact name of Registrant as specified in its charter) Nevada 80-086080824 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 80713 Alexandria Court Indio, California92201 (Address of Principal Executive Offices) (714) 473-9728 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ X] No [] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Not applicable. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the Registrant’s classes of common stock, as of the latest practicable date: December 7, 2013 – 10,000,000 shares of common stock. - 1 - GLOBAL TECH SOLUTIONS, INC. Table of Contents Page PART I – FINANCIAL INFORMATION 3 Item 1Financial Statements 3 Item 2Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3Quantitative and Qualitative Disclosures About Market Risk 19 Item 4Controls and Procedures 19 PART II – OTHER INFORMATION 20 Item 1Legal Proceedings 20 Item 1ARisk Factors 20 Item 2Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3Defaults Upon Senior Securities 20 Item 4Mine Safety Disclosures 20 Item 5Other Information 20 Item 6Exhibits 21 SIGNATURES 22 - 2 - PART I Item 1. Financial Statements The Financial Statements of the Registrant required to be filed with this 10-Q Quarterly Report were prepared by management and commence below, together with related notes. In the opinion of management, the Financial Statements fairly present the financial condition of the Registrant. - 3 - Global Tech Solutions, Inc. A Development Stage Company Condensed Financial Statements (Unaudited) As of July 31, 2013 and October 31, 2012 and For the Three-Month and Nine-Month Periods Ended July 31, 2013 and For the Period From October 24, 2012 (Inception) to July 31, 2013 - 4 - Index to the Financial Statements Global Tech Solutions, Inc. (A Development Stage Company) Condensed Financial Statements of Global Tech Solutions, Inc., a Development Stage Company: Page Condensed Balance Sheets as of July 31, 2013 (Unaudited) and October 31, 2012 6 Unaudited Condensed Statements of Operations For the Three Month and Nine Month Periods Ended July 31, 2013 and the Period From October 24, 2012 (Inception) to July 31, 2013 7 Unaudited Condensed Statement of Stockholders' Deficit For the Period From October 24, 2012 (Inception) to July 31, 2013 8 Unaudited Condensed Statements of Cash Flows For the Nine Month Period Ended July 31, 2013 and the Period From October 24, 2012 (Inception) to July 31, 2013 9 Notes to the Condensed Financial Statements 10 - 5 - Global Tech Solutions, Inc. (A Development Stage Company) Condensed Balance Sheets July 31, 2013 October 31, 2012 (unaudited) Assets Cash $ $ Total current assets Total assets $ $ Liabilities Accounts payable and accrued expenses $ $ Advance from president and sole shareholder - Note payable to president and sole shareholder - Total current liabilities Total liabilities $ $ Commitments and contingencies (Note 7) Stockholders’ deficit: Preferred stock; $0.0001 par value;10,000,000 shares authorized; none issued and outstanding $
